Order filed May 7, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00044-CV
                                    ____________

                    IN THE INTEREST OF G.M., A CHILD


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-13128


                                      ORDER
      We have determined this case is appropriate for referral to mediation, an
alternative dispute resolution process. Tex. Civ. Prac. & Rem. Code §§ 154.021—
.073. Any party may file a written objection to mediation with the clerk of this court
within 15 days of the date of this order. Id. § 154.022. If this court finds there is a
reasonable basis for the objection, the objection shall be sustained and the appeal
will not be abated for mediation.

      If no objection is filed, or if the court overrules the objection, the court will
issue an order of abatement for a period of 90 days. If the case is referred to
mediation, any party may file a motion to extend the abatement period for
completion of mediation or to finalize a settlement.

                                    PER CURIAM

Panel consists of Justices Christopher, Jewell, and Hassan.